Haight, J.,
(dissenting.) This action was brought by the attorney of the 'Seneca Nation of Indians. The statute in question provides that he shall prosecute and maintain ail actions, suits, and proceedings for the Indians, or any of them, as he may find necessary and proper. This statute confides to the attorney the exclusive right to prosecute and maintain all actions brought by the Indians, or any of them, and they cannot be brought by another attorney, even with the sanction of the attorney of the nation. All such actions must be brought by and in the name of the attorney appointed by the governor, to whom he may be held accountable for his conduct. Jackson v. Howie, 14 Johns. 335. The individual Indian has no control over the attorney. He is authorized to prosecute such action as “he may find necessary and proper. ” He may bring action without the consent, or even the knowledge, of the.Indian, and to permit, under such circumstances, an execution to issue, in case of defeat, against either the property or body of the Indian, would, *o my mind, be unjust, and within the express prohibition of the statute.